                                        Case 3:00-cv-04599-WHO Document 1461 Filed 08/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DELPHINE ALLEN, et al.,                           Case No. 00-cv-04599-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER APPROVING PAYMENT TO
                                                 v.                                        MONITOR AND COMPLIANCE
                                   9
                                                                                           DIRECTOR (JULY 2021)
                                  10     CITY OF OAKLAND, et al.,
                                                        Defendants.
                                  11

                                  12          The Court has reviewed the invoices submitted by the Monitor and Compliance Director
Northern District of California
 United States District Court




                                  13   for July 2021 and finds the requested amounts reasonable to pay. Accordingly, the Clerk shall

                                  14   disburse $12,500.00 to Warshaw & Associates, Inc., for the Compliance Director, and $45,132.52

                                  15   to Warshaw & Associates, Inc. for the Monitor.

                                  16          The City is reminded of its obligation to deposit into the Court registry, within fourteen

                                  17   days, the total amount disbursed by this Order. Jan. 19, 2017 Order at 2.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 11, 2021

                                  20

                                  21
                                                                                                    William H. Orrick
                                  22                                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
